Title: From George Washington to Joshua Sands, 29 May 1798
From: Washington, George
To: Sands, Joshua



Sir
Mount Vernon 29th May 1798

The last Northern Mail brot me your favour of the 24th Instt. As the tin box therein mentioned, has not the addition of President annexed to the direction, there can be no doubt of its being addressed to me, in my private character, although I have received no other advice relative thereto than what you have been so obliging as to give.
From the size of it—as described by you—it must be too cumbersome for the Post Office—which, otherwise, would be the readiest—most expeditious—& safest mode of getting it to me: Next to this, if any Gentleman, coming through the whole route from New York to Alexandria, in the stage, would take charge of it, is to be preferred. If neither of these can obtain, water transportation, in any Vessel between the abovementioned places, seems to be the only, & least desirable mode left, as I presume, from the careful manner in which they are enclosed, that the contents are Papers; and having escaped so far, I would not risk them again, if to be avoided, to another fiery, as well as watery exposure. If however,

they must come by water (the same indeed by land) be so good as to direct them to the care of the Collector in Alexandria; & favour me with a line by Post, informing me of the measure. I am Sir Your obliged & Very Hble S⟨ervt⟩

Go: Washington

